UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 21, 2011 BIO-key International, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-13463 (Commission File Number) 41-1741861 (I.R.S. Employer Identification No.) 3349 Highway 138, Building D, Suite B Wall, NJ 07719 (Address of principal executive offices) (732)359-1100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure On October 21, 2011, BIO-key International, Inc. (the “Company”) issued a newsletter to shareholders and other interested parties updating the status of the pending acquisition which is included as an exhibit to a Current Report on Form 8-K.A copy of the newsletter issued by the Company on October 21, 2011 is attached as Exhibit99. The information, including the exhibit attached hereto, in this Current Report on Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as otherwise expressly stated in such filing. Item 9.01.Financial Statements, Pro Forma Financial Information and Exhibit. (d)Exhibits 99.1Newsletter, dated October 21, 2011, issued by the Company. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIO-KEY INTERNATIONAL, INC. Date: October 25, 2011 By: /s/ Cecilia C. Welch Cecilia C. Welch Chief Financial Officer 3 EXHIBIT INDEX Exhibit No.
